Case 1:19-cv-05470-FB-JO Document 22 Filed 08/04/20 Page 1 of 2 PageID #: 117




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------x
APL CO. PTE. LTD., AMERICAN
PRESIDENT LINES, LTD.,

                      Plaintiff,
                                                  MEMORANDUM AND ORDER
       -against-                                  Case No. 19-CV-5470 (FB) (JO)

OWL PLASTICS INTERNATIONAL
INC.,

                       Defendant.
----------------------------------------------x

BLOCK, Senior District Judge:

       Magistrate Judge Orenstein issued a Report and Recommendation (“R&R”)

recommending that a default judgment be entered on the first cause of action against

the defendant in the amount of $259,951.12, consisting of $197,210.87 in damages,

$62,340.25 in prejudgment interest, and $400 in costs. Judge Orenstein further

recommended that the remaining two causes of action seeking identical relief be

dismissed. The Court entered an order setting August 3, 2020, as the deadline for

objections. The R&R warned that “[f]ailure to file objections within this period

designating the particular issues to be reviewed waives the right to appeal.” R&R at

4. The R&R was served on the defendants. No objections have been filed.

       Where clear notice has been given of the consequences of failure to object,

and there are no objections, the Court may adopt the R&R without de novo review.
Case 1:19-cv-05470-FB-JO Document 22 Filed 08/04/20 Page 2 of 2 PageID #: 118




See Thomas v. Arn, 474 U.S. 140, 149-50 (1985); Mario v. P & C Food Mkts., Inc.,

313 F.3d 758, 766 (2d Cir. 2002) (“Where parties receive clear notice of the

consequences, failure timely to object to a magistrate’s report and recommendation

operates as a waiver of further judicial review of the magistrate’s decision.”). The

Court will, however, excuse the failure to object and conduct de novo review if it

appears that the magistrate judge may have committed plain error. See Spence v.

Superintendent, Great Meadow Corr. Facility, 219 F.3d 162, 174 (2d Cir. 2000).

      No error, plain or otherwise, appears on the face of the R&R, so the Court

adopts it without de novo review. Accordingly, the Clerk shall enter judgment in

favor of the plaintiff and against the defendant on the first cause of action, dismiss

the remaining two causes of action seeking identical relief, and award the plaintiff a

total of $259,951.12.

      SO ORDERED.



                                              _/S/ Frederic Block___________
                                              FREDERIC BLOCK
                                              Senior United States District Judge
Brooklyn, New York
August 4, 2020




                                          2
